Norton, J.
It is provided in section 3712, Rev. Stat., that no appeal shall be allowed, unless: First, it be made during the term at which the judgment or decision appealed from was rendered; and, second, the appellant or his agent shall, during the same term, file in the court his affidavit stating that such appeal is not made for vexation or delay, but because the affiant believes that the appellant is aggrieved by the judgment or decision of the court.
The record in this case shows that no affidavit for appeal -was filed during the term at which the judgment was 'rendered, but the affidavit was filed in vacation before the *195clerk, and the appeal granted was conditioned on suck filing. In this state of tke record, tke following authorities justify tke dismissal of tke appeal as requested by respondent, and it is hereby dismissed. Lengle v. Smith, 48 Mo. 276; State ex rel. Partridge v. Lewis, 71 Mo. 170; Clelland & Co. v. Shaw, 51 Mo. 440; Stavely v. Kunkel, 27 Mo. 422.
All concur.